Citation Nr: 1731632	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-18 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.

2. Entitlement to service connection for a left knee condition.

3. Entitlement to service connection for right knee condition, to include residuals of a bullet fragment.

4. Entitlement to an initial rating in excess of 10 percent for degenerative arthritis with subacromial spur right shoulder, degenerative arthritis of the cervical spine, and sacroiliitis of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to March 2009, to include service in the Southwest Asia theater of operations from September 1990 to April 1991 and from October 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010, June 2010, and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran's claims file is now in the jurisdiction of the Winston-Salem, North Carolina RO.

In November 2015 the Board granted service connection for bilateral plantar fasciitis, mitral valve prolapse, hypertension, and sleep apnea.  Next, the Board denied entitlement to an increased initial rating in excess of 20 percent for Peyronie's disease with erectile dysfunction.  Lastly, the Board remanded the issues listed on the cover page for further development.  The matter has now returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the pending claims.

In the November 2015 remand instructions, the Board directed the RO to schedule the Veteran for VA examinations to ascertain the severity of his service-connected right shoulder, lumbar spine, and cervical spine disabilities.  

Following the Board's remand, the RO scheduled the Veteran for VA examinations in May 2016.  However, as indicated in the June 2016 supplemental statement of the case (SSOC), the Veteran failed to appear for all of the scheduled examinations.  

Later that month, in response to the June 2016 SSOC, the Veteran submitted a statement explaining why he did not appear for the May 2016 VA examinations.  The Veteran stated that he had received notice regarding the date of his scheduled VA examinations from QTC Medical Services (QTC) and immediately contacted QTC to reschedule as the initial appointment date conflicted with the Veteran's work responsibilities and schedule.  The Veteran stated that eventually he was able to give QTC new dates as to his availability and was told that he would be contacted once a date was selected.  Subsequent to this conversation, the Veteran was contacted by QTC with a new appointment date that again conflicted with the Veteran's schedule.  The Veteran was told again that there was a process for rescheduling the examination and the Veteran again requested a new date.  However, a second rescheduling did not occur and the claim was readjudicated in June 2016.  

38 C.F.R. § 3.655 mandates the procedure for deciding claims when a claimant fails to report to a VA examination that is necessary for the establishment of a benefit.  If a claimant fails to report to a VA examination without good cause, the claim is decided based on the evidence of the record.  See 38 C.F.R. §§ 3.655(a), (b).  38 C.F.R. § 3.655(a) states that "[e]xamples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc."  

The Board emphasizes that 38 C.F.R. § 3.655(a)'s list of permissible "good causes" is not exhaustive.  Although the Veteran did not discuss a significant illness, a period of hospitalization, or the death of an immediate family member in his June 2016 statement, such an omission is not fatal to his ability to have necessary VA examinations rescheduled.  To the contrary, in this case, the Board finds that the Veteran's career demands and the lack of clarity conveyed to the Veteran as to the rescheduling process constituted "good cause" for him to fail to appear for the May 2016 VA examinations.  Accordingly, the Board will remand the matter so that the previously-scheduled VA examinations may actually be conducted.  See id.

Relatedly, the Board notes that in its November 2015 remand instructions, the Board directed the RO to provide VA examinations to ascertain the severity of the Veteran's service-connected right shoulder, lumbar spine, and cervical spine disabilities.  Nonetheless, as indicated on the June 2016 SSOC, the RO also scheduled the Veteran for examinations regarding his claims for entitlement to service connection for left and right knee conditions as well as peripheral neuropathy of the bilateral upper and lower extremities.  As the RO previously determined that VA examinations were necessary for the adjudication of the Veteran's knee and peripheral neuropathy claims, theses examinations too must also be rescheduled on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
 
As an additional matter, in its November 2015 remand, the Board also requested that the RO recharacterize the Veteran's claim for an initial disability rating in excess of 10 percent for degenerative arthritis with subacromial spur right shoulder, degenerative arthritis of the cervical spine, and sacroiliitis of the lumbar spine.  Instead of grouping the Veteran's service-connected right shoulder, lumbar spine, and cervical spine disabilities together under 38 C.F.R. § 4.71a, Diagnostic Code 2010-the diagnostic code for degenerative arthritis-the Board requested that the RO evaluate each affected area of the Veteran's body independently and assign separate ratings for the right shoulder, cervical spine, and lumbar spine.  Accordingly, this recharacterization should also be achieved on remand.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate VA clinician to determine the existence, nature, and etiology of any peripheral neuropathy of the bilateral upper and lower extremities.  The claims file, including a copy of this remand, must be made available to and be reviewed by the clinician.  Any and all relevant studies, tests, and evaluations deemed necessary by the clinician should be performed.  The clinician should then address the following:

(a) Please state whether the Veteran has peripheral neuropathy affecting any upper and/or lower extremity.

(b) If the Veteran does have peripheral neuropathy affecting any extremity, please state whether it is at least as likely as not (50 percent probability or more) that the neuropathy had its onset in service or is otherwise related to service.

(c) If the Veteran does have peripheral neuropathy affecting an upper extremity, please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected cervical spine disability caused the upper extremity peripheral neuropathy.

(d) If the Veteran does have peripheral neuropathy affecting an upper extremity, please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected cervical spine disability aggravated the Veteran's peripheral neuropathy beyond the natural progression of the disease.

(e) If the Veteran does have peripheral neuropathy affecting a lower extremity, please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected lumbar spine disability caused the upper extremity peripheral neuropathy.

(f) If the Veteran does have peripheral neuropathy affecting a lower extremity, please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected lumbar spine disability aggravated the Veteran's peripheral neuropathy beyond the natural progression of the disease.

If the clinician finds that the Veteran's peripheral neuropathy was worsened beyond normal progression (aggravated) by his service-connected cervical or lumbar spine disabilities, the clinician should attempt to quantify the degree of aggravation beyond the baseline level that is attributable to the service-connected spine disabilities

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim for service connection, including:

* A February 2016 treatment record from Dr. Yang at Walter Reed National Military Medical Center wherein the Veteran was diagnosed with an unspecified mononeuropathy of the right upper limb;

* An October 2011 treatment record from Dr. Gadipudi with Carolina Neurology Associates wherein Dr. Gadipudi stated that a recent nerve conduction study is suggestive of moderate peripheral neuropathy;

* A December 2009 statement by the Veteran's spouse;

* A March 2009 treatment record from Ft. McPherson, Georgia wherein the Veteran was diagnosed with cervical radiculopathy;

* A January 2009 STR wherein the Veteran stated that he suffered from numbness in the lower back as well as tingling in both legs and arms;

* A February 2004 STR wherein the Veteran stated that he developed numbness and tingling in his hands and feet during his deployment to Southwest Asia;

* A February 2001 STR wherein the Veteran complained of numbness in his legs, arms, and hand; and

* A January 1999 STR wherein the Veteran complained of right hand numbness.

A complete rationale any opinions rendered must be provided.  If the clinician cannot provide the requested opinions without resorting to speculation, he or she should please expressly indicate this and provide a supporting rationale as to why that is so.

2. Schedule the Veteran for an examination with an appropriate VA clinician to determine the existence, nature, and etiology of any right and left knee conditions.  The claims file, including a copy of this remand, must be made available to and be reviewed by the clinician.  Any and all relevant studies, tests, and evaluations deemed necessary by the clinician should be performed.  The clinician should then address the following:

(a) Please identify any current disabilities of the left and/or right knee by medical diagnosis.

(b) If the Veteran has a left knee disability, please state whether it is at least as likely as not (50 percent probability or more) that the left knee disability had its onset in service or is otherwise related to service.

(b) If the Veteran has a right knee disability, please state whether a right knee disability clearly and unmistakably (i.e. obviously and manifestly) preexisted the Veteran's period of active service.

(d) If a right knee disability did not preexist service, please state whether it is at least as likely as not (50 percent probability or more) that the right knee disability had its onset in service or is otherwise related to service.

(e) If a right knee disability preexisted service, please state whether it is at least as likely as not (50 percent probability or more) that right knee disability was aggravated beyond its normal progression during service.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim for service connection, including:
* A January 2009 STR wherein the Veteran complained of knee pain for the past 5 years;

* A January 2003 STR wherein the Veteran was diagnosed with retropatellar pain syndrome after complaining of bilateral knee soreness after running and sitting for prolonged period of time; and

* A January 1995 STR wherein the Veteran complained of weakness and occasional sharp pains in his left knee.

A complete rationale any opinions rendered must be provided.  If the clinician cannot provide the requested opinions without resorting to speculation, he or she should please expressly indicate this and provide a supporting rationale as to why that is so.

3. Schedule the Veteran for a VA examination with an appropriate clinician to determine the current nature and severity of his service-connected right shoulder, lumbar spine, and cervical spine disabilities.  The Veteran's claims folder should be made available to and be reviewed by the clinician in conjunction with the examination. Any disability benefits questionnaires (DBQs) deemed relevant by the clinician should be completed.  All indicated tests and studies should be performed and the results reported in detail. 

Additionally, the clinician should record the results of range of motion testing for pain on both active and passive motion, and in weight-bearing and non-weight-bearing. Additionally, range of motion should be tested for the opposite undamaged joint, if applicable.  If the clinician is unable to conduct the required testing or concludes that any of the required testing is not necessary in this case, he or she should clearly explain why that is so.

The clinician should also comment on the degree to which the Veteran's service-connected right shoulder, lumbar spine, and cervical spine disabilities affect his overall occupational and social functioning and his ability to obtain and retain substantially gainful employment.

A report of the examination should be prepared and associated with the Veteran's claims file.  A complete rationale must be provided for all opinions rendered.  If the clinician cannot provide an opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why this is so.

4. After the VA examinations regarding the Veteran's right shoulder, lumbar spine, and cervical spine disabilities are conducted, the RO, after reviewing the entirety of the evidence of record, must attempt to assign separate initial disability ratings for the right shoulder, lumbar spine, and cervical spine-if most beneficial to the Veteran-instead of assigning a singular disability rating for all of these conditions under Diagnostic Code 5010.

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (7).




